                         UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF TENNESSEE
                               AT GREENEVILLE


UNITED STATES OF AMERICA                         )
                                                 )
v.                                               )      No. 2:19-CR-021
                                                 )
CORRIE ANN BUSH                                  )


                           MEMORANDUM AND ORDER

       The defendant has pled guilty to conspiring to distribute methamphetamine and

conspiring to commit money laundering. She will be sentenced on March 24, 2020.

       The United States Probation Office has prepared and disclosed its Presentence

Investigation Report (“PSR”) [doc. 50], to which the defendant has filed three objections.

The United States has responded to those objections and the probation office has filed its

PSR Addendum. [Docs. 68, 69]. For the reasons that follow, the defendant’s first objection

will be overruled, and her second and third objections will be sustained.

                                            I.

                                Objections Two and Three

       As written, the PSR sets a total offense level of 33 and a Criminal History Category

of III, producing an advisory guideline range of 168 to 210 months. The methamphetamine

count requires a mandatory sentence of at least of 120 months.

       By her second and third objections, the defendant argues that she should not be

assigned three criminal history points for the Caddo County, Oklahoma, methamphetamine
conviction listed at PSR paragraph 50. The PSR Addendum indicates that the United States

and the probation office agree with the defendant’s position.

       As noted in the Addendum, the three criminal history points associated with that

conviction (PSR paragraphs 50 and 52) should be stricken, placing the defendant in

Criminal History Category I. With a total offense level of 33, her advisory guideline range

is reduced to 135 to 168 months. 1 The defendant’s second and third objections will

accordingly be sustained.

                                                 II.

                                          Objection One

       Next, the defendant objects that she is entitled to a mitigating role adjustment under

U.S.S.G. § 3B1.2. That guideline provides for downward adjustments of two, three, or

four levels for persons who were “substantially less culpable than the average participant

in the criminal activity.” U.S.S.G. § 3B1.2 cmt. n.3(A). The four-level reduction for

“minimal” role “is intended to cover defendants who are plainly among the least culpable

of those involved in the conduct of a group” and who had a “lack of knowledge or

understanding of the scope and structure of the enterprise and of the activities of others.”

Id. cmt. n.4. The two-level reduction for “minor” role applies to a defendant “who is less

culpable than most other participants in the criminal activity, but whose role could not be

described as minimal.”        Id. cmt. n.5.     A three-level reduction is recommended for




1
  From that advisory range, the Court will award an 8-month downward departure, pursuant to United
States Sentencing Commission Guidelines Manual (“U.S.S.G.”) § 5K2.23, to account for the 238 days that
the defendant spent in custody in the Caddo County case.
                                                  2
defendants falling between “minor” and “minimal” participation. U.S.S.G. § 3B1.2. The

defendant bears the burden of proof by a preponderance of the evidence. United States. v.

Elder, 90 F.3d 1110, 1134 (6th Cir. 1996). Factors to be considered include:

       - The degree to which the defendant understood the scope and structure of
       the criminal activity.

       - The degree to which the defendant participated in planning or organizing
       the criminal activity.

       - The degree to which the defendant exercised decision-making authority or
       influenced the exercise of decision-making authority.

       - The nature and extent of the defendant’s participation in the commission
       of the criminal activity, including acts the defendant performed and the
       responsibility and discretion the defendant had in performing those acts.

       - The degree to which the defendant stood to benefit from the criminal
       activity.

U.S.S.G. § 3B1.2, cmt. n.3(C).

       The Court has weighed and considered the factors cited above, along with the

arguments presented by the parties. [Docs. 67, 69]. Having done so, the Court concludes

that the present defendant is not entitled to a mitigating role adjustment.

       The factual basis of the defendant’s plea agreement (signed by the defendant and

her attorney) are incorporated into the PSR. [Doc. 50, ¶¶ 11-17]. There, the defendant has

admitted that:

       1. She participated in the instant methamphetamine conspiracy for nearly
          three years. [Id. ¶ 12].

       2. She also “assisted the conspiracy in the collection and laundering of drug
          proceeds.” [Id.].



                                              3
       3. The defendant “participated in deliveries of pound quantities of
          methamphetamine” and delivered one-half or one-pound quantities to a
          coconspirator on two occasions. [Id. ¶ 13].

       4. The defendant “regularly collected methamphetamine proceeds on behalf
          of the organization.” [Id. ¶ 15] (emphasis added).

       5. She collected methamphetamine proceeds in amounts “generally ranging
          from $10,000 to $30,000.” [Id.].

       6. On one specific occasions, the defendant and a coconspirator laundered
          $11,000.00 through a bank in North Carolina. The defendant knew the
          account information, which she provided to the coconspirator. [Id. ¶ 16].

The Court further notes that, in her plea agreement, the defendant consented to forfeiture

of $60,000.00 “which represents the amount of money involved in the money laundering

offense.” [Doc. 38, ¶ 9]. Additionally, the PSR provides that codefendant Russell Froelich

“only assisted in the transportation of the drugs,” whereas the defendant “assisted both in

the transportation and sale of methamphetamine.” [Doc. 50, ¶ 19]. See Fed. R. Crim. P.

32(i)(3)(A) (The Court “may accept any undisputed portion of the presentence report as a

finding of fact.”).

       It is true, as argued by the defense, that there is not presently before the Court proof

that the defendant was involved in every aspect of these crimes, such as producing the

methamphetamine or retaining most of the proceeds. It is also true that the codefendants

in this case were held accountable for a higher quantity of drugs, and that there are certainly

persons higher in the ultimate distribution chain who are more culpable than this defendant.

       Nonetheless the instant defendant was broadly involved in these conspiracies for a

period of nearly three years. She delivered pound quantities of methamphetamine and


                                              4
regularly collected large amounts of drug proceeds. She participated in the laundering of

those proceeds and provided account information to a coconspirator. Unlike coconspirator

Russell Froelich, her involvement was not limited to drug transportation. On these facts,

the Court cannot conclude that this defendant was “substantially less culpable than the

average participant” in this case.

                                          III.

                                      Conclusion

       As provided herein, the defendant’s first objection to her PSR is OVERRULED

and her second and third objections are SUSTAINED. [Doc. 58]. Sentencing remains set

for Tuesday, March 24, 2020, at 10:00 a.m. in Greeneville.

              IT IS SO ORDERED.

                                                      ENTER:



                                                             s/ Leon Jordan
                                                       United States District Judge




                                            5
